Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1,2,6-9,11-12,14-17,21-27 are allowed. 
The prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1, 16, since, among other things, the prior art of record does not teach or suggest claimed features relating to a method comprising: determining one or more identified sessions with respective numbers of access requests being less than a preset access threshold as isolated sessions corresponding to the source IP address; determining that the source IP address is a target IP when a number of the isolated sessions corresponding to the source IP address is greater than a quantity threshold; and setting a new blocking and invaliding duration for the source IP address to be a predetermined duration according to a life cycle of the source IP address, or updating a current blocking and invaliding duration that is remaining for the source IP address to the predetermined duration, after determining that the source IP address is the target IP, as recited in the context of claim 1, and similarly claimed in independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        02/26/2022